Citation Nr: 0613201	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a left 
foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating action by the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for residuals of a left foot injury.  

In October 2003 the veteran appeared and gave testimony at a 
hearing before the undersigned at the RO.  The tape recording 
of this hearing was lost and therefore a transcript is not 
available.  In a letter dated in July 2004 the veteran was 
informed that a transcript of his October 2003 hearing was 
not available, and that he would be afforded another hearing 
if he so desired.  He was advised that if he did not respond 
within 30 days it would be presumed that he did not want 
another hearing. The veteran did not respond to the letter. 

This appeal was previously before the Board in February 2005.  
It was remanded at that time for further development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review. 


FINDING OF FACT

The veteran has current residuals of a left foot injury 
incurred in service. 


CONCLUSION OF LAW

A left foot disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159(a)(2), 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The veteran contends that he injured his foot during active 
service.  He states that this injury occurred when he twisted 
his foot while hiking.  The veteran argues that he continues 
to experience pain at the site of this injury.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

The evidence demonstrates that the veteran's current 
diagnoses include degenerative joint disease of the left 
foot, confirmed by X-ray.  Thus the requirement of a current 
disability is satisfied.

The service medical records are negative for evidence of an 
injury to or disability of the left foot.  There is no 
mention of an injury while hiking.  The December 1945 
discharge examination was negative for a foot disability, and 
the veteran's feet were described as normal.  

The post service medical records are also negative for 
evidence of a left foot disability until November 2001. 

However, the veteran has submitted sworn testimony stating 
that he broke his left foot while hiking during service in 
Warminster, England.  He has reported current pain at the 
site of the broken bone.  His testimony was to the effect 
that he experienced a continuity of left foot symptomatology 
since service.  He is competent to report these things.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a)(2) (2005). 

In view of this testimony, the Board remanded the veteran's 
claim in order to afford him a VA examination and to obtain a 
medical opinion.  

The veteran was afforded a VA examination in July 2005.  The 
claims folder was reviewed by the examiner.  The veteran 
stated that he injured his left foot in England during 
service while he was on a hike.  He said that he twisted the 
ankle.  This forced him to fall out of line, and report to 
the clinic.  He was treated by soaking his foot in hot water 
and wrapping it in ace bandages, and received additional 
treatment on follow-up visits.  No medication was prescribed, 
and no X-ray studies were conducted.  The predominate symptom 
was pain in the dorsal surface of the left foot.  After 
discharge, the examiner stated that he treated the foot 
himself using an ace bandage and a heel cushion.  He had not 
received any other treatment for his left foot until the time 
of a November 2001 X-ray study.  The veteran denied 
additional injury to the left foot after discharge from 
service.  

Currently, the veteran reported tenderness in the dorsal 
surface of the left foot.  He experienced occasional 
weakness, and would use a cane if he had flare-ups of pain.  

The November 2001 X-ray study was reviewed, and an osteophyte 
formation in the dorsal aspect of the first cuneiform 
probably due to old trauma was noted.  There was also some 
degenerative joint disease of the first metatarsalphalangeal 
articulation, and a deformity due to an old fracture.  There 
was also a deformity at the base of the fifth proximal 
phalanx due to old trauma.  

Based on these findings, the examiner opined that it was at 
least as likely as not that the veteran's foot pain was due 
to the old trauma noted on X-ray and is secondary to the 
injury he sustained in service.  

After a rationale for his opinion was requested, the July 
2005 examiner submitted an addendum to his opinion in October 
2005.  The examiner noted that it is well documented in the 
literature that sprains, soft tissue injuries, or fractures 
can have long-term sequelae, such as arthritis, decreased 
mobility, pain, and instability.  Basically, the examiner 
stated that if the veteran's contentions regarding his foot 
injury in service were not accepted, then there is no 
evidence to support his claim.  However, if the veteran's 
contentions for the foot injury in service were accepted at 
face value, then the July 2005 opinion was still valid.  

The veteran's testimony provides competent evidence of an 
injury in service.  The negative service medical records 
provide evidence against an in-service injury, but the Board 
finds the evidence to be in equipoise on this question.  
Resolving reasonable doubt in the veteran's favor, the 
requirement of an in-service injury is satisfied.

The absence of any medical evidence of a left foot disability 
for many years after service constitutes evidence against 
finding a link between the current left foot disability and 
an in-service injury.  The VA examiner, however, took this 
evidence into account in rendering the July and October 2005 
opinions.  As just noted the Board has accepted the report of 
the in-service injury.  The examiner concluded that if that 
report was accepted it was as likely as not that the current 
disability was related to the injury.  Therefore, the 
requirement of a nexus between current disability and service 
has been satisfied.  

Because the three elements for service connection have been 
satisfied, service connection for a left foot disability is 
granted. 


ORDER

Entitlement to service connection for the residuals of a left 
foot injury is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


